 4:15-cr-03110-JMG-CRZ Doc # 155 Filed: 03/26/21 Page 1 of 1 - Page ID # 380




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                          4:15CR3110
    vs.
                                                       ORDER
ALAN J. OSTRANDER,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Hearing (filing
           154) is granted.

     2.    Defendant Alan J. Ostrander’s violation of supervised release
           hearing is continued to April 30, 2021, at 2:00 p.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 26th day of March, 2021.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
